Title: To Thomas Jefferson from John Armstrong, Jr., 28 October 1807
From: Armstrong, John, Jr.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Paris 28th. October 1807.
                        
                        I have put off writing to you, not only to the last day, but litterally to the last hour of Dr. Bullus’s stay
                            in Paris. By this delay, I expected to add something, if not to the interest, at least to the bulk of my intelligence; but
                            as “the best laid schemes of mice and men” go often wrong, and are even defeated by the very means taken to promote them,
                            so it has happened to mine; the day has gone by without producing anything new, and I now foresee very distinctly, that my
                            letter will be shorter by a sheet, without being a whit more interesting than it would have been, had I began it this
                            morning.
                        You will see by my public letters, that the Diaplomatic
                            crust with which our business in England was covered up for nearly two months past, has done us some mischief here, and
                            that the mode in which the secret has at last been presented to me, is not such, in itself, as
                            would have any tendency to lessen the wit. I speak now of the conclusion, not of the premises, of Mess. Monro & Pinkney. The latter are clear enough; in short, they have in
                                them nothing of doubt, for they state expressly, that “Mr.
                            Monro’s remonstrances had failed to produce an arrangement of the interest in question” and of course, authorised me to
                            say to this Govt. (as I have done) that “the reparation required by
                            the U.S. had not been granted.” If on the other hand, I had thought & had stated that,—because G. B. proposed to send the
                            negociation to America; that because she had refused to settle it in London; and that because she had neither
                            communicated to our ministers, the name, nor the powers of this new negociator,—that “therefore, it
                            was impossible to form a satisfactory opinion of the result of the measure”—I say—had I from these premises arrived at
                            this conclusion, I certainly should have had an invitation to have gone home in the revenge. As to the proposition of
                            renewing the negociation in another place—another time & by means of other agents—so far from keeping alive the
                            paris negociation, it, in my opinion, puts an end to it forever;—it is a new insult—The first, was an affront to your authority—this, is an affront to your understanding. The
                            motives for it are soon avowed in London. “Our ministers (says a very diligent enquirer & able man, in a letter of the 12
                            Octobr.) want time, to put Canada & Nova Scotia into a state of defense; to supply
                            the wants of their W. India Islands;—to disinterest their own subjects in your national stock, to patch up their
                            quarrel with Denmark; to fix the policy of Portugal (which is ballancing between us and France), and above all, to
                            re-assure themselves, if possible, with Russia—I have points settled to-day—they will strike you to-morrow. You
                            must see that Bonaparte’s fortunes & our own follies are fast driving us into a necessity for universal piracy, or
                            a war with all the world. Under these circumstances, we cannot part with the right of taking our own Seamen, wherever we
                            can find them, or even those of your country, if they be necessary to us.—and whether we settle our business favorably or
                            unfavourable with Russia &c. our eventual policy with regard to you, will be the same In the mean time—a
                            negociation is to be opened at Washington, not as stated above, to relinquish or even to qualify our practice of
                                impresment—but to scatter doubts and—to sow dissentions,—to secure friends,—to conciliate enemies,—in a word to put your
                            government in the wrong with its own people, and thus obtain a change of system. To this is coupled our every day policy
                            of legal plunder—i.e. orders are secretly given to our vessels to make prizes—and Sir W.S. adjourns the Court of Admirality for two months to come, If the affair terminates
                            pacifically—no harm is done,—if otherwise, there is a good stock of plunder in bank.” such are the opinions of one of the
                            most consistent & zealous friends we have ever had in England & who regrets too sincerely the blunders of
                            their ministers either to multiply or to magnify them. Taking these for granted, a rupture with England is inevitable, and
                            our first duty is then to enquire, how is the War to be prosecuted? Is it to be conducted on, what the sycophants of our
                            revolution used to call the Fabian principle?—or, are the U.S. to rise in their Majesty & strength & put an end to it
                            (as far as expelling the British from the Continent will end it) in a single campaign? I hope the latter—not merely because it
                            will be the best possible termination of the pending controversy, but because it will put down for ever any attempts from
                            this side of the Atlantic to carry disturbances & war into the interior of our Country, or even to maintain small and
                            insulated provinces within the stroke of our swords. In both points of view it is, I think, of the first importance, that
                            you put forth a strength not merely competent to the object, but such as shall overwhelm all opposition. Such, by the way,
                            is the secret of Napoleon, and it is just as practicable on your theatre, as it has been on his. Apply to every object of
                            attack, double, or even quadruple the number necessary to it:—What are the consequences? You carry your point in less time, & with a smaller loss, & you establish a fame, which
                            enables you to sleep as long as you will afterwards. Among the great
                            variety of calculation with which we abound, you will no doubt have some, that will prefer a long & a moderate war,—nor,
                            from the northern Character, it is improbable, but that Vermont & Masachusetts may even offer to take it by the job—but
                            slight work and slow work are to be equally avoided.—What we do promptly, we ought also to do well, and this can only be
                            done by a great national effort which shall give us a high military character among the nations,—a thing we have yet to
                            acquire. As having some sort of connexion with this subject I cannot omit telling you, that Fayette & Kosciusko will, in
                            the event of a war with G.B. consider themselves entirely at your disposal—and from the modesty & good sense of both,
                            you will not have any difficulty in adjusting their relative pretensions. Fayette might be very usefully employed in
                            Canada—Kosciusko every where. they are both well in point of health, and in all respects as equal to service, as they ever
                            have been. The latter has a talent, which in a new-raised army, cannot be easily estimated—& that is, of inspiring
                            every body about him with his own peculiar ardor.—But I forget that I speak of men whom you know as well as I do. You do
                            me the honor to ask me, what should be the course of our Conduct if G.B. should seize the Floridas as a point d’appui?—I
                            answer—take it from them—nay—if you can make out any tolerable proof of the intention—anticipate the policy—take
                            possession of the Country and hold it in trust till a general peace. The Span. Govt. is by this time prepared for an event of this sort, and will be somewhat disappointed,
                            if it does not take place. Care ought to be taken to give it all the appearance of a measure of meer precaution—& in
                            this view it might be well, that the insurrection had taken place to a certain degree (say, to the disarming & sending
                            away the Span. garrison) before your principal step was taken. Tis indeed true that the necessity for this step may not
                            exist—and that England so far from giving you more points of attack, will be sufficiently employed in defending those she
                            has got. This is my own creed, which however results rather from the principles which ought to govern her, than from those
                            she appears to have adopted—We have even lately seen one of her generals expecting to derive additional strength, by
                            dividing a corps of 5000 into three columns, out of the reach of each other—The same general might readily believe, that
                            an attack on the Floridas, would be a fine diversion in favor of Canada. But to return—it is possible too that this
                            necessity (as it applies to military force) may be done away by an amieable arrangement with Spain—the moment is
                            certainly favorable—this Court is not indisposed &, if we can accomplish it without money, we have not waited in vain.
                            You have seen & I hope you have approved the course I have taken in relation to this subject for some months past—it
                            has been to press only for a declaration with regard to the Westn. boundary of Louisiana & to affect an indifference to
                            the Floridas.—This course was imposed upon me by the evidence I had, that Spain was labouring, to bring down the bulk of
                            Louisiana, as to make it no more than a reasonable equivalent for the Floridas, and that When, by any arrangement with
                            France, she could have procured an opinion favorable to her object, she was to come forward & meet our proposition of
                            submitting the whole subject to the decision of the Emperor. These views (which originated with Isquierdo) being
                            Completely defeated, by the extent given to our rights by M. Champagny’s declaration, I begin to hope that she (Spain) may
                            be induced to meet us on the very reasonable ground of the exchange proposed by the House of Representatives.
                        Being unable to support two establishments & the Court having been several weeks past at Fontainebleau, I
                            have seen little of the Minister since he left Paris. The Emperor’s return is fixed for the 3d. of next month, when the
                            Court returns with him, & when I shall immediately open the subject of your Wishes with respect to the trade of St.
                            Domingo. My own persuasion is, however, that the application will fail. The Emperor is too well satisfied with the slow
                            & silent but sure progress of his experience to wish a change on his own
                            account, and to expect it because it would be convenient to us, is expecting more than a knowledge of his general policy
                            will justify. The hint shall notwithstanding be faithfully made.
                        M. Bowdoin left Paris some days past. he kept up his ill-judged conduct to the last—two instances of which
                            I cannot but add. 1st. he demanded a pass-port to the U.S. by the way of England. This was refused
                            by two Ministers, He was at last obliged to take one to the U.S. without naming England—and 2d. when he got to Cherburg he
                            demanded, that the Revenge should return to England with him. I know not what the issue of this will be;—I can but hope
                            that Cap. Reed may refuse him—because I venture to predict that if he does not, he will not be permitted to enter any port
                            of France. This last business is the more extraordinary as M. B. had the means of crossing the Channel, without
                            compromitting the Revenge or himself by even an application of this sort.
                        There is another person of whom it is disagreeable for me to speak, but I owe both to you & to
                            myself an exposition of the following facts—The enquiry of which I formerly sent you some extracts—went from step to step,
                            untill the Council of State reported, 1st. that Mr. Skipwith’s complaints with respect to his own claims and with respect
                            to the manner in which the Convention generally had been executed—were unfounded and Scandalous; and 2d. that M. Skipwith
                            being unworthy of credit and confidence, ought to be deprived of his consular authorisations, and ought not to be
                            permitted to exercise any office whatever, within the dominions of His Majesty the Emperor. This Report was taken Nem.
                            contradie. You will have seen by my bills on the Treasury (in the case of M. Skipwith’s claims) and the late general list
                            of payments—that the first part of this report has been acted upon and that the deductions, against which M. Skipwith
                            complained, have been sufficed. The Emperor has not yet adopted the
                            2d. branch of the report—for reasons that will readily suggest themselves—He no doubt hopes to avoid the necessity of
                            doing it.—It is merely delicacy towards you. The same determination was taken in the case of Kuhn viz: to leave it to
                            you to remove him—but their persuasion of his being a spy and of carrying on a correspondence with the Ex-queen of Naples
                            & the British army in Sicily, becoming stronger & stronger—they at last set aside all ceremony & sent him off. So
                            much for these disagreeable affairs—to Which, pressed as I am for time, I can but add the new Assurances of my faithful
                            attachment and profound respect.
                        
                            John Armstrong.
                        
                        
                            Merry has been at Kiel, and has been most prodigal of promises—the Prince would listen to none of them.
                                Accounts from Russia say, they have there shut their ports Against the B. Commerce. Laforest goes to Petersburgh as
                                Ambassador of France. There is the most incredible indecision in the Court of Portugal. It is, of course, very
                                doubtful, whether the House of Braganza will, or will not, emigrate?
                            Dr. Bullus has been here seven days—I could not but offer to this Govt. a conveyance of their
                                dispatches to the U.S. This offer they accepted & their packets could but be made ready to:day.
                        
                    